—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Plug, J.), rendered April 26, 1995, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The court committed error when, after defense counsel had made his peremptory challenges, it permitted the prosecutor to *424rectify an unintentional omission by belatedly exercising a peremptory challenge to a still unsworn, prospective juror (see, CPL 270.15 [2]; People v McQuade, 110 NY 284; People v De Conto, 172 AD2d 684, affd 80 NY2d 943; see also, People v Alston, 88 NY2d 519). However, by failing to avail himself of the court’s explicit invitiation to place his objection on the record, and by failing to request any curative relief at a time when the court could have corrected its error, the defendant waived any objections to this irregularity in the jury selection process (see, People v Mancuso, 22 NY2d 679, cert denied sub nom. Morganti v New York, 393 US 946; see also, People v Williams, 26 NY2d 62; People v Boylan, 190 AD2d 1043).
Given the uncontroverted evidence that the defendant sold a quantity of cocaine to an undercover officer, the hearing court correctly determined that the police had probable cause to place him under arrest. Therefore, the property recovered from him upon his arrest, including the prerecorded buy money, was properly admitted into evidence (see, People v Petralia, 62 NY2d 47, cert denied 469 US 852; People v Chappell, 201 AD2d 492).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Miller, J. P., Sullivan and Altman, JJ., concur.